Citation Nr: 1014977	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-27 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability, to include as secondary to a service-
connected right sacroiliac joint dysfunction and residuals of 
a fractured right pubic bone.

2.  Entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
right sacroiliac joint dysfunction and residuals of a 
fractured right pubic bone.

3.  Entitlement to service connection for sciatica, to 
include as secondary to a service-connected right sacroiliac 
joint dysfunction and residuals of a fractured right pubic 
bone.

4.  Entitlement to an initial rating in excess of 10 percent 
for a right sacroiliac joint dysfunction.

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION


The Veteran served on active duty from May 1950 to April 
1954.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
in December 2007 that granted service connection and awarded 
a 10 percent disability rating for right sacroiliac joint 
dysfunction, effective March 13, 2007; and September 2008, 
that denied service connection for sciatica, low back pain, 
and a TDIU rating.

Although the Board did not consider whether service 
connection was warranted for a low back disorder as secondary 
to a service-connected right SI joint dysfunction in the May 
2007 denial, separate theories in support of a claim for a 
particular benefit are not equivalent to separate claims and 
a final denial on one theory is a final denial on all 
theories.  Therefore, new and material evidence is necessary 
to reopen a claim for the same benefit asserted under a 
different theory.  Robinson v. Mansfield, 21 Vet. App. 545 
(2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); 
Bingham v. Principi, 18 Vet. App. 470 (2004).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of entitlement to service connection for a low 
back disorder, sciatica, an increased rating for a right SI 
joint dysfunction, and a TDIU rating are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a May 2007 decision, the Board reopened and denied the 
Veteran's claim for service connection for a low back 
disorder.

2.  Evidence submitted since the May 2007 Board decision, 
when considered with previous evidence of the record, relates 
to an unestablished fact necessary to substantiate the 
Veteran's claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2007decision of the Board that denied service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1100, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for a low back disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A May 2007 Board decision denied service connection for a low 
back disorder.  Although the RO reopened the claim in a 
September 2008 rating decision and has adjudicated the issue 
of entitlement to service connection on the merits, the Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. 
App. 1 (1995).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  Thus, since the Chairman of the 
Board did not order reconsideration of the Board's May 2007 
decision, and the Veteran did not appeal that decision, that 
decision became final.  38 C.F.R. § 20.1100 (2009).

The claim for service connection may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed this application to 
reopen his claim in February 2008.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence can be neither cumulative 
or redundant of the evidence of record at the time of the 
last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  Only evidence presented 
since the last final denial on any basis will be considered, 
in the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the May 2007 Board decision, the evidence 
consisted of the Veteran's service medical records, VA 
treatment reports, private treatment records, March 2007 
testimony, and VA examinations.  The Board denied the 
Veteran's claim because the evidence did not show that a low 
back disorder was incurred in or aggravated by the Veteran's 
service or was due to a service-connected right hip 
disability (residuals of a fractured right pubic bone).
New evidence includes additional post-service treatment 
records, a November 2008 functional capacity assessment, VA 
examinations, and statements in support of the Veteran's 
claim.  The new evidence also includes a January 2009 private 
opinion that it is more likely than not that the Veteran's 
service-connected right SI joint dysfunction and associated 
residuals of a fractured right pelvic bone are the cause of 
the Veteran's low back disorder.  The Board finds that the 
evidence received since the last final decision is new and 
material evidence and raises a reasonable possibility of 
substantiating this claim because it addresses a previously 
unestablished fact, that the Veteran's low back disorder is 
related to his service or an event or injury in service.

Therefore, the Board finds that new and material evidence 
sufficient to reopen the claim has been received.  New and 
material evidence having been submitted, the claim for 
service connection for a low back disorder is reopened, and 
the appeal is granted to that extent only.


ORDER

New and material evidence having been received, the claim for 
service connection for a low back disorder is reopened.  To 
that extent only, the claim is granted.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claims requires additional 
development.
It appears to the Board that additional treatment records may 
be outstanding.  The Board notes that the most recent VA 
medical records are dated in March 2007.  In addition, an 
April 2009 indicates that the RO conducted a virtual review 
of the Veteran's VA medical records in April 2009 that was 
negative for any objective medical evidence pertinent to the 
Veteran's claims.  However, it is unclear to the Board which 
VA medical records were reviewed and it does not appear that 
the VA medical records were associated with the claims file.  
To aid in adjudication, VA medical records dated since March 
2007 should be obtained and associated with the claims file.  
In addition, the Veteran submitted a November 2008 functional 
capacity assessment that reflects diagnoses of severe chronic 
lumbar disc degeneration with sciatica that appears to have 
been prepared for and submitted to the Social Security 
Administration (SSA).  However, any SSA decision and the 
records upon which any decision was made are not included in 
the claims folder and may be relevant to the claims on 
appeal, those records should also be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992), Golz v. Shinseki, 590 F.3d 
1317 (Fed. Cir. 2010).

The Veteran contends that he has a low back disorder that is 
related to his service-connected right sacroiliac joint 
dysfunction.  The service treatment records show that the 
Veteran sustained a fractured right hip in September 1951.  
However, the service medical records do not show any 
treatment for or a diagnosis of any low back disorder.  On VA 
spine examination in July 2004, the examiner opined that the 
Veteran's low back disorder was not related to his service-
connected right pelvic condition.  In July 2005, the 
Veteran's treating physician opined that the Veteran's lumbar 
disc degenerations were related to his age and activity and 
could not be attributed to his fall in 1951.  The Veteran 
submitted a January 2009 private report and opinion that it 
is more likely than not that the Veteran's service-connected 
right sacroiliac joint dysfunction and associated residuals 
of a right fractured pelvic bone are the cause of his low 
back disorder.  However, on VA examination in March 2009, the 
Veteran underwent a VA spine examination at which time he was 
diagnosed with lumbosacral disc disease and lumbar 
degenerative joint disease that the examiner opined are less 
likely as not caused by the service-connected pubic bone 
fracture and right sacroiliac joint dysfunction.  In December 
2009, the Veteran was reexamined by the March 2009 examiner 
who diagnosed him with lumbosacral disc disease and lumbar 
degenerative joint disease that the examiner opined is less 
likely as not caused or aggravated by the service-related 
pubic bone fracture and right SI joint dysfunction.  The 
rationale provided was that the Veteran was not noted to have 
lumbosacral disc disease or lumbar degenerative joint disease 
during service or within twelve months after service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Although the Veteran is 
competent to report the onset of a low back disorder during 
service, and the continuity of symptoms after service, he is 
not competent to diagnose or to relate any current low back 
disorder to his active service or to his service-connected 
disabilities.  As it remains unclear to the Board whether the 
Veteran's low back disorder is related to his service or 
service-connected disabilities, and in light of the fact that 
additional development of the Veteran's claims is necessary, 
that includes obtaining relevant treatment records, the 
prudent and thorough course of action is to afford the 
Veteran a new VA examination to fairly decide his claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner 
on remand should specifically reconcile the opinion with the 
July 2005 and January 2009 private opinions; July 2004, March 
2009, and December 2009 VA opinions; and any other opinions 
of record.

The Veteran also contends that he has sciatica that is 
related to his service-connected right sacroiliac joint 
dysfunction.  The service treatment records reflect that the 
Veteran sustained a fractured right hip in September 1951.  
However, they do not reflect any treatment for or a diagnosis 
of sciatica.  The Veteran submitted a January 2009 private 
opinion that it is more likely than not that the service-
connected right SI joint dysfunction and associated residuals 
of fractured right pelvic bone are the cause of the Veteran's 
sciatica.  However, on VA peripheral nerves examination in 
March 2009, the Veteran was diagnosed with sciatica symptoms 
in the area of the right buttock that the examiner opined are 
less likely as not caused by the service-connected pubic bone 
fracture and right SI joint dysfunction.  On VA peripheral 
nerves examination in December 2009, the Veteran was 
diagnosed with subjective sciatica symptoms in the right 
buttock and right posterior thigh without objective evidence 
of disease on examination.  The examiner opined that there 
was insufficient medical evidence to support a valid 
diagnosis.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Although the Veteran is 
competent to report the onset of sciatica during service, and 
the continuity of symptoms after service, he is not competent 
to diagnose or to relate any current sciatica to his active 
service or service-related disabilities.  In addition, it is 
unclear whether the Veteran has a current diagnosis of 
sciatica.  As it remains unclear to the Board whether the 
Veteran has sciatica that is related to his service or 
service-connected disabilities, and in light of the fact that 
additional development of the Veteran's claims is necessary, 
that includes obtaining relevant treatment records, the 
prudent and thorough course of action is to afford the 
Veteran a new VA examination to fairly decide his claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner 
on remand should specifically reconcile the opinion with the 
January 2009 private opinion; March 2009 and December 2009 VA 
opinions; and any other opinions of record.

With respect to the Veteran's claim for an increased rating 
for a right sacroiliac joint dysfunction, the Veteran's 
service-connected right sacroiliac joint dysfunction has been 
rated as 10 percent disabling under Diagnostic Codes (DC) 
5236 and 8520.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires the use of an 
additional diagnostic code to identify the basis for the 
rating assigned.  The additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2009).  Diagnostic Code 5236 
pertains to sacroiliac injury and weakness, while DC 8520 
pertains to paralysis of the sciatic nerve.  38 C.F.R. 
§§ 4.71a, 4.124a (2009).  The Veteran's representative has 
also requested that the Veteran's right sacroiliac joint 
dysfunction be rated under Diagnostic Codes 5313-5318 which 
pertain to injuries of Muscle Groups XII to XVII.  38 C.F.R. 
§ 4.73 (2009).

The Veteran was last afforded a VA examination in December 
2009.  VA's duty to assist includes the conduct of a thorough 
and comprehensive medical examination.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  When available evidence is too old 
for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
The Veteran's last VA examination is not too old.  However, 
because updated VA treatment records have been requested, the 
prudent and thorough course of action is to afford the 
Veteran a VA examination to ascertain the current nature and 
severity of his right SI joint dysfunction.

In February 2008 and August 2009, the Veteran filed claims 
for a TDIU rating.  Total disability will be considered to 
exist where there is impairment of mind or body sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  
Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16 (2009).  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2009).  Factors to be considered are the Veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

The Veteran has been granted a 10 percent disability rating 
for residuals of a fractured right pubic bone with a scar on 
the right gluteal region; a 10 percent disability rating for 
a right SI joint dysfunction with associated residuals of a 
fractured right pubic bone; and a noncompensable rating for 
residuals of a fractured right wrist.  The combined 
disability rating is 20 percent.  38 C.F.R. § 4.25, Table I, 
Combined Ratings Table (2009).  Therefore, the Veteran does 
not meet the minimum schedular percentage criteria for a 
TDIU.  38 C.F.R. § 4.16(a) (2009).  The remaining question 
before the Board therefore is whether the Veteran's service-
connected disabilities nevertheless prohibit him from 
sustaining gainful employment, such that a TDIU rating may be 
assigned on an extraschedular basis.

The Board finds that an opinion is needed as to whether the 
Veteran, solely as a result of his service-connected 
disabilities, is no longer able to be employed or whether he 
is more generally unemployable.  It does not appear that an 
examiner has yet been asked to render an opinion as to the 
overall effect of the Veteran's service-connected 
disabilities alone on his ability to obtain and retain 
employment.  Therefore, the prudent and thorough course of 
action is to afford the Veteran an examination to ascertain 
the impact of his service-connected disabilities on his 
unemployability.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.

1.  Obtain the Veteran's VA treatment 
records dated since March 2007.

2.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  Schedule a VA examination to determine 
the nature and etiology of any current low 
back disorder.  The claims folder should 
be reviewed by the examiner and that 
review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile and 
discuss the opinion with all other 
opinions of record, including the July 
2005 and January 2009 private opinions; 
and July 2004, March 2009, and December 
2009 VA opinions.  The rationale for all 
opinions should be provided.  
Specifically, the examiner should provide 
the following:

(a)  Set forth all current complaints, 
findings and diagnoses pertaining to 
any low back disorder.

(b)  Is it at least as likely as not 
(50 percent or more probability) that 
any low back disorder was incurred in 
or aggravated by the Veteran's service, 
including an in-service right hip 
fracture from jumping from a cliff in 
1951?  The examiner must consider the 
Veteran's statements regarding the 
incurrence of a low back disorder, in 
addition to his statements regarding 
the continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).

(c)  Is it at least as likely as not 
(50 percent or more probability) that 
any low back disorder is proximately 
due to or the result of any service-
connected right sacroiliac joint 
dysfunction or residuals of a fractured 
right pubic bone?

(d)  Is it at least as likely as not 
(50 percent or more probability) that 
any low back disorder has been 
aggravated (increased in severity 
beyond the normal course of the 
condition) by the Veteran's service-
connected right sacroiliac joint 
dysfunction or residuals of a fractured 
right pubic bone?

4.  Schedule a VA examination to determine 
the nature and etiology of any current 
sciatica.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile and discuss the 
opinion with all other opinions of record, 
including January 2009 private opinion and 
March 2009 and December 2009 VA opinions.  
The rationale for all opinions should be 
provided.  Specifically, the examiner 
should provide the following:

(a)  Diagnose any current sciatica.

(b)  Is it at least as likely as not 
(50 percent or more probability) that 
any sciatica was incurred in or 
aggravated by the Veteran's service, 
including an in-service right hip 
fracture sustained from jumping from a 
cliff in 1951?  The examiner must 
consider the Veteran's statements 
regarding the incurrence of sciatica, 
in addition to his statements regarding 
the continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).

(c)  Is it at least as likely as not 
(50 percent or more probability) that 
any sciatica is proximately due to or 
the result of any service-connected 
right sacroiliac joint dysfunction or 
residuals of a fractured right pubic 
bone?

(d)  Is it at least as likely as not 
(50 percent or more probability) that 
any sciatica has been aggravated 
(increased in severity beyond the 
normal course of the condition) by the 
Veteran's service-connected right 
sacroiliac joint dysfunction or 
residuals of a fractured right pubic 
bone?

5.  Schedule a VA examination to determine 
the current nature and severity of the 
Veteran's right SI joint dysfunction.  The 
claims file should be reviewed and that 
review should be indicated in the 
examination report.  Specifically, the 
examiner should provide the following 
information:

(a)  Set forth all current complaints, 
findings and diagnoses pertaining to 
any right sacroiliac joint dysfunction 
and provide ranges of motion of the 
right sacroiliac joint.

(b)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation 
of motion during flare-ups and 
following repetitive use due to limited 
motion, excess motion, fatigability, 
weakened motion, incoordination, or 
painful motion should also be noted.  
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The determination should be 
portrayed in terms of the degree of 
additional range of motion loss.

(c)  State the length of time during 
the past twelve months that the Veteran 
has had incapacitating episodes due to 
a right sacroiliac joint dysfunction.  
Incapacitating episodes are periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
require rest prescribed by a physician 
and treatment by a physician.

(d)  Describe any neurological 
impairment (and any symptoms the 
impairment produces) resulting from the 
right sacroiliac joint dysfunction, 
including any bowel and bladder 
abnormalities, and characterize the 
level of impairment caused any 
radiculopathy of the lower extremities 
(complete paralysis, severe incomplete 
paralysis, moderately severe incomplete 
paralysis, moderate incomplete 
paralysis, or mild incomplete 
paralysis).

(e)  Indicate whether any muscle group 
impairment of the Veteran's right 
sacroiliac joint dysfunction is shown 
and if so, identify the muscle group 
(XII through XVIII) that is involved 
and describe the severity of any muscle 
impairment.

(f)  State what impact, if any, the 
Veteran's right sacroiliac joint 
dysfunction has on his employment and 
daily living activities.  Opine as to 
whether the Veteran's service-connected 
right sacroiliac joint dysfunction has 
a marked interference with his 
employability.

6.  Schedule a VA examination to ascertain 
the impact of the Veteran's service-
connected disabilities on his 
unemployability.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
examiner must evaluate and discuss the 
effect of all of the Veteran's service-
connected disabilities on the Veteran's 
employability.  The examiner should opine 
as to whether it is at least as likely as 
not (50 percent or more probability) that 
the Veteran's service-connected 
disabilities (residuals of a fractured 
right pubic bone with scar on the right 
gluteal region; a right SI joint 
dysfunction with associated residuals of a 
fractured right pubic bone; and residuals 
of a fractured right wrist), without 
consideration of nonservice-connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation.  The rationale for any opinion 
should be provided.

7.  Then, readjudicate the claims, 
including consideration of whether 
referral of the TDIU claim to the 
appropriate department officials under 
38 C.F.R. § 4.16(b) for extraschedular 
consideration is warranted.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


